Title: To James Madison from Louis-Marie Turreau de Garambouville, 30 September 1806
From: Turreau de Garambouville, Louis-Marie
To: Madison, James



Monsieur,
Baltimore 30 7bre. 1806.

Jai Reçu aujourdhuy Seulement La Lettre que vous m’avez fait L’honneur de m’ecrire La 20 de ce mois Relativement a la demande de fonds d’avance dont Le Commissaire General Eprouvait un besoin momentané.
Je Sçavais que Le Gouvernement Federal ne pouvait d’après Votre constitution disposer d’aucune Somme provenant du Thresor national Sans le con ou L’autorisation du Congrès, mais comme Les fonds demandés devaient être immediatement remplaçés par des traites du Commissaire General qui Se payent a Paris au thresor Imperial et a Bureau ouvert; Je pensais que Votre gouvernement, Monsieur, n’excedait pas Ses pouvoirs, en acceptant une mesure que Le malheureux etat de nos Bâtimens et de nos Equipages rendait Extremement Urgente; et c’est toujours dans de pareilles Circonstances que la Voix de L’humanité fait taire celle de la politique.  Du Surplus, Monsieur, Je conviendray avec vous que ma demande pourait difficilement Se consister avec Le Caractère de Neutralité dont un gouvernement doit Se montrer d’autant plus Jaloux qu’il a L’a plus fidelement observé.  Agréez, Monsieur, une nouvelle assurance de ma haute Consideration

Turreau


P. S. Le General Turreau prie Monsieur de Madison de Vouloir bien Se rapeller Les Lettres qu’il a eü l’honneur de Luy ecrire Les 3 et 24 du mois dernier et aux quelles Le General n’a pas encore eü de Reponse.


T

